Case 1:13-cv-03363-CMA-KMT Document 287 Filed 12/16/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 13-cv-03363-CMA-KMT

   SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,

   v.

   JESSE W. ERWIN, JR.,
   SETH A. LEYTON, and
   LEWIS P. MALOUF,

         Defendants, and

   DANIEL SCOTT CODDINGTON, and
   CODDINGTON FAMILY TRUST,

         Relief Defendants.


            ORDER AMENDING DECEMBER 11, 2020 OPINION AND ORDER
               GRANTING MOTION FOR DEFAULT JUDGMENT AS TO
                   DEFENDANT CODDINGTON FAMILY TRUST


         This matter is before the Court on Plaintiff Securities and Exchange

   Commission’s (“SEC”) Motion to Correct Default Judgment as to Coddington Family

   Trust under Fed. R. Civ. P. 60(b). (Doc. # 285.) Therein, the SEC moves this Court to

   correct an error in the total amount of disgorgement and prejudgment interest ordered in

   the Court’s December 11, 2020 Opinion and Order Granting Motion for Default

   Judgment as to Defendant Coddington Trust (Doc. # 281) (“December 11, 2020 Order”)

   and the Default Judgment entered against Coddington Family Trust (Doc. # 282). The


                                              1
Case 1:13-cv-03363-CMA-KMT Document 287 Filed 12/16/20 USDC Colorado Page 2 of 2




   December 11, 2020 Order at pages 8, 9, and 11, and Default Judgment at pages 2 and

   3 incorrectly listed the total amount of disgorgement and prejudgment interest as

   $2,256,765.35 rather than the correct amount of $2,257,183.15. For good cause shown,

   the SEC’s Motion to Correct Default Judgment as to Coddington Family Trust (Doc. #

   285) is GRANTED. It is

         FURTHER ORDERED that the Court’s December 11, 2020 Order is hereby

   AMENDED at pages 8, 9, and 11 to substitute the correct amount of $2,257,183.15 for

   any amount listed as $2,256,765.35. It is

         FURTHER ORDERED that the Clerk of Court shall enter an Amended Default

   Judgment that corrects the total amounts on pages 2 and 3 to be $2,257,183.15.


         DATED: December 16, 2020

                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               2
